Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154131 & (19)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 154131
                                                                   COA: 332684
                                                                   Oakland CC: 2015-253719-FC
  KAREY LEE ROSE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion to file a supplement is GRANTED. The
  application for leave to appeal the June 7, 2016 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2016
         d1214
                                                                              Clerk